UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2409



LIA MAYNILDA; HERRY JAYA LIENARDY LIE,

                                                        Petitioners,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-466-302; A79-466-303)


Submitted:   March 30, 2005                 Decided:   April 7, 2005


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Lia Maynilda, Herry Jaya Lienardy Lie, Petitioners Pro Se.   M.
Jocelyn Lopez Wright, Song E. Park, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lia Maynilda and Herry Jaya Lienardy Lie, natives and

citizens of Indonesia, petition for review of two separate orders

of the Board of Immigration Appeals affirming the immigration

judge’s denial of their requests for asylum and withholding of

removal. To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”      INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).   We have reviewed the evidence of record and

conclude that the Petitioners fail to show that the evidence

compels a contrary result.     Having failed to qualify for asylum,

the Petitioners cannot meet the higher standard to qualify for

withholding of removal. Camara v. Ashcroft, 378 F.3d 361, 367 (4th

Cir. 2004).

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 2 -